Name: Decision of the EEA Joint Committee No 59/97 of 31 July 1997 amending Annex XVII (Intellectual property) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  European construction;  marketing;  research and intellectual property;  means of agricultural production;  consumption;  tariff policy
 Date Published: 1997-11-20

 20.11.1997 EN Official Journal of the European Communities L 316/21 DECISION OF THE EEA JOINT COMMITTEE No 59/97 of 31 July 1997 amending Annex XVII (Intellectual property) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was amended by Decision of the EEA Joint Committee No 59/96 (1); Whereas Regulation (EC) No 1610/96 of the European Parliament and of the Council of 23 July 1996 concerning the creation of a supplementary protection certificate for plant protection products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 6 (Council Regulation (EEC) No 1768/92) in Annex XVII to the Agreement: 6a. 396 R 1610: Regulation (EC) No 1610/96 of the European Parliament and of the Council of 23 July 1996 concerning the creation of a supplementary protection certificate for plant protection products (OJ L 198, 8. 8. 1996, p. 30). The provisions of the Regulation, shall for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3 (1) (b), the following shall be added: ; for the purposes of this subparagraph and the Articles which refer to it, an authorization to place the product on the market granted in accordance with the national legislation of the EFTA State shall be treated as an authorization granted in accordance with Directive 91/414/EEC or an equivalent provision of national law of an EC Member State.; (b) Article 20 shall not apply, (c) as regards Iceland and Norway, this Regulation shall apply from 2 January 1998; (d) the following paragraphs shall be added to Article 19: 3. If a basic patent in an EFTA State lapses, due to the expiry of its lawful term, between 8 February 1997 and 2 January 1998, the certificate shall take effect only with respect to the time following the date of publication of the application for the certificate. However, Article 13 shall apply as to the calculation of the duration of the certificate. 4. In the case of paragraph 3, the application for a certificate shall be lodged within two months of 2 January 1998. 5. A certificate applied for in accordance with paragraph 3 shall not prevent any third party who, between the lapse of the basic patent and the publication of the application for a certificate, in good faith has commercially used the invention or made serious preparation for such use, to continue such use.; (e) in addition the following shall apply as regards Liechtenstein: In view of the patent union between Liechtenstein and Switzerland, Liechtenstein shall not deliver any supplementary protection certificates for plant protection products as laid down in this Regulation. However, certificates for plant protection products delivered by Switzerland shall take effect in Liechtenstein as from the entry into force of the relevant legislation in Switzerland. Article 2 The texts of Regulation (EC) No 1610/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 21, 23. 1. 1997, p. 11. (2) OJ L 198, 8. 8. 1996, p. 30.